February 3, Via EDGAR Securities And Exchange Commission treet, N.E. Washington, DC 20549 Energizer Holdings, Inc. Form 10-K for the fiscal year ended September 30, 2009 File No. 1-15401 Ladies and Gentlemen: Energizer Holdings, Inc. (the “Company” or “Energizer”) hereby submits the responses of the Company to comments received from the Staff of the Commission in a letter from Mr. Brian R. Cascio, dated January 26, 2010 (the “Comment Letter”). The discussion below is presented in the order of the numbered comments in the Comment Letter. In connection with responding to the Comment Letter, the Company acknowledges that: The Company is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company further understands that the Division of Enforcement has access to all information that Energizer provides to the Staff of the Division of Corporation Finance in your review of the Company’s filing or in response to the Staff’s comments on the Company’s filing. Form 10-K for the fiscal year ended September 30, 2009 Item 9A Controls and Procedures 1. We note that you refer to “disclosure controls and procedures” as defined in the Exchange Act but that your officers only concluded that disclosure controls and procedures were effective “and sufficient to ensure compliance with applicable laws and regulations regarding appropriate disclosure in the Annual Report, and that there were no material weaknesses in those disclosure controls and procedures.” The language that is currently included after the word “effective” in your disclosure appears to be superfluous, since the meaning of “disclosure controls and procedures” is established by Rule 13a-15(e) of the Exchange Act. However, if you do not wish to eliminate this language, please revise future filings so that the language that appears after the word “effective” is substantially similar in all material respects to the language that appears in the entire two-sentence definition of “disclosure controls and procedures” set forth in Rule 13a-15(e). Response to Comment #1 The Company acknowledges the Staff’s comment and is in agreement that the additional language following our officers’ conclusion as to the effectiveness of our disclosure controls and procedures is superfluous. We confirm that future filings will eliminate this additional language, and this change has been reflected in Item 4 - Controls and Procedures in the Company’s Report on Form 10-Q for the fiscal quarter ended December 31, 2009, which was filed with the Commission on January 29, 2010. Signatures 2. While we note that your report has been signed by the registrant, please include the second paragraph of the signatures page of Form 10-K and include by parenthetical disclosure who is signing in their capacity as principal executive officer, principal financial officer, controller or principal accounting officer. See General Instruction D to Form 10-K. Response to Comment #2 The Company acknowledges the Staff’s comment and confirms that future filings will include the second paragraph of the signatures page of Form 10-K and will include by parenthetical disclosure the specific capacities referred to in General Instruction D. As it relates to the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2009, we confirm that the three individuals holding the principal officer positions noted: Ward M. Klein, Principal Executive Officer, Daniel J.
